UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 4) Kronos Worldwide, Inc. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 50105F 10 5 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) ý Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.50105F 10 5 1 NAME OF REPORTING PERSON NL Industries, Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF 5 SOLE VOTING POWER -0- SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 17,516,132 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 17,516,132 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,516,132 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 35.8% 12 TYPE OF REPORTING PERSON CO CUSIP No.50105F 10 5 1 NAME OF REPORTING PERSON TIMET Finance Management Company I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER -0- SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 17,521,335 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 17,521,335 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,521,335 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 35.8% 12 TYPE OF REPORTING PERSON CO CUSIP No.50105F 10 5 1 NAME OF REPORTING PERSON Titanium Metals Corporation I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER -0- SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 17,521,335 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 17,521,335 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,521,335 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 35.8% 12 TYPE OF REPORTING PERSON CO CUSIP No.50105F 10 5 1 NAME OF REPORTING PERSON Valhi, Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER -0- SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 46,516,356 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 46,516,356 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 46,516,356 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 95.0% 12 TYPE OF REPORTING PERSON CO CUSIP No. 50105F 10 5 1 NAME OF REPORTING PERSON Valhi Holding Company I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER -0- SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 46,516,356 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 46,516,356 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 46,516,356 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 95.0% 12 TYPE OF REPORTING PERSON CO CUSIP No. 50105F 10 5 1 NAME OF REPORTING PERSON Dixie Rice Agricultural Corporation, Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Louisiana NUMBER OF 5 SOLE VOTING POWER -0- SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 46,516,356 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 46,516,356 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 46,516,356 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 95.0% 12 TYPE OF REPORTING PERSON CO CUSIP No.50105F 10 5 1 NAME OF REPORTING PERSON Contran Corporation I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER -0- SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 46,516,356 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 46,516,356 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 46,516,356 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 95.0% 12 TYPE OF REPORTING PERSON CO CUSIP No.50105F 10 5 1 NAME OF REPORTING PERSON The Combined Master Retirement Trust I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF 5 SOLE VOTING POWER -0- SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 46,516,356 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 46,516,356 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 46,516,356 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 95.0% 12 TYPE OF REPORTING PERSON EP CUSIP No. 50105F 10 5 1 NAME OF REPORTING PERSON Harold Simmons Foundation, Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF 5 SOLE VOTING POWER -0- SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 46,516,356 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 46,516,356 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 46,516,356 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 95.0% 12 TYPE OF REPORTING PERSON CO CUSIP No. 50105F 10 5 1 NAME OF REPORTING PERSON Harold C. Simmons I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 5 SOLE VOTING POWER 135,367 SHARES BENEFICIALLY OWNED BY EACH 6 SHARED VOTING POWER 46,552,712 REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER 135,367 8 SHARED DISPOSITIVE POWER 46,552,712 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 135,367 10 CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARESý 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.3% 12 TYPE OF REPORTING PERSON IN SCHEDULE 13G Item 1(a) Name of Issuer: Kronos Worldwide, Inc., a Delaware corporation (the “Company”). Item 1(b) Address of Issuer’s Principal Executive Offices: Three Lincoln Centre 5430 LBJ Freeway, Suite 1700 Dallas, Texas 75240-2697 Items 2(a) Name of Person Filing: The following entities or person (collectively, the “Reporting Persons”) are filing this statement: (i) NL Industries, Inc. (“NL”) and Valhi, Inc. (“Valhi”) as direct holders of shares (“Shares”) of common stock, par value $0.01 per share, of the Company; (ii) TIMET Finance Management Company (“TFMC”) by virtue of its direct ownership of NL; (iii) Titanium Metals Corporation (“TIMET”), Valhi Holding Company (“VHC”), Dixie Rice Agricultural Corporation, Inc. (“Dixie Rice”), Contran Corporation (“Contran”), The Combined Master Retirement Trust (the “CMRT”) and the Harold Simmons Foundation, Inc. (the “Foundation”) by virtue of their direct or indirect ownership of TFMC, NL or Valhi; and (iv) Harold C. Simmons by virtue of his and his wife’s direct holdings of Shares and his positions with Contran and certain of its related entities (as described in this statement). Item 2(b). Address of Principal Business Office or, if none, Residence: The principal business office of TFMC is 1007 Orange Street, Suite 1414, Wilmington, Delaware19801.The principal business office of NL, TIMET, Valhi, VHC, Contran, the CMRT and the Foundation is located at, and the business address of Harold C. Simmons is, Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas, Texas75240-2697.The principal business address of Dixie Rice is 600 Pasquiere Street, Gueydan, Louisiana70542. Item 2(c). Citizenship: Contran, TFMC, TIMET, Valhi and VHC are Delaware corporations.NL is a New Jersey corporation.The Foundation is a Texas non-profit corporation.Dixie Rice is a Louisiana corporation.The CMRT is governed by the laws of the state of Texas, except as those laws are superseded by federal law.Harold C. Simmons is a citizen of the United States. Item 2(d). Title of Class of Securities: Common stock, par value $0.01 per share. Item 2(e). CUSIP Number: 50105F 10 5 Item 3. If this statement is filed pursuant to sections 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) ¨ Investment Company registered under section 8 of the Investment Company Act (15 U.S.C. 80a-8); (e) ¨ Investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with section 240.13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); or (j) ¨ Group, in accordance with section 240.13d-1(b)(1)(ii)(J). Item 4. Ownership (as of December 31, 2007). (a) Amount Beneficially Owned: (b) Percent of Class: By virtue of the relationships described under Item 7 of this statement, as of December31, 2007: (1) NL may be deemed to own beneficially the 17,516,132 Shares (approximately 35.8% of the 48,956,549 Shares outstanding as of December 31, 2007 based on information provided by the Company and hereinafter referred to as the “Outstanding Shares”) that NL holds directly; (2) TFMC and TIMET may be deemed to own beneficially the 17,521,335 Shares (approximately 35.8% of the Outstanding Shares) that TFMC and NL hold directly; (3) Valhi, VHC, Dixie Rice, Contran, the CMRT and the Foundation may be deemed to own beneficially the 46,516,356 Shares (approximately 95.0% of the Outstanding Shares) that TFMC, NL and Valhi hold directly; and (4) Harold C. Simmons may be deemed to own beneficially the 46,688,079 Shares (approximately 95.4% of the Outstanding Shares) that TFMC, NL, Valhi, his wife and he hold directly. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: As of December 31, 2007, Harold C. Simmons had the sole power to vote or direct the disposition of 135,367 Shares. (ii) Shared power to vote or to direct the vote: By virtue of the relationships described under Item 7 of this statement, as of December 31, 2007: (1) NL may be deemed to share the power to vote or direct the disposition of the 17,516,132 Shares (approximately 35.8% of the Outstanding Shares) that NL holds directly; (2) TFMC and TIMET may be deemed to share the power to vote or direct the disposition of the 17,521,335 Shares (approximately 35.8% of the Outstanding Shares) that TFMC and NL hold directly; (3) Valhi, VHC, Dixie Rice, Contran, the CMRT and the Foundation may be deemed to share the power to vote or direct the disposition of the 46,516,356 Shares (approximately 95.0% of the Outstanding Shares) that TFMC, NL and Valhi hold directly; and (4) Harold C. Simmons may be deemed to share the power to vote or direct the disposition of the 46,552,712 Shares (approximately 95.1% of the Outstanding Shares) that TFMC, NL, Valhi and his wife hold directly. (iii) Sole power to dispose or direct the disposition of: See the response to Item 4(c)(i) of this statement. (iv) Shared power to dispose or to direct the disposition of: See the response to Item 4(c)(ii) of this statement. Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. See
